DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 28 May 2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 4, 11-12, and 17 are objected to because of the following informalities:
Claims 4 and 12 line 3 both read: “wherein an inner wall of”. This should be corrected to read - - wherein the inner wall of - - for clarification purposes.
Claim 4 line 8 and Claim 12 lines 6-7 read: “an end surface of one end of the body”. This should be corrected to read - - the end surface of one end of the body - - for clarification purposes.
Claim 11 lines 3-6 read: “…milling one end of a body to process a containing groove, and putting a nut into the containing groove;

enabling a fixing hole of a connecting plate to be corresponding to one end…”.
This should be corrected to read - - …milling one end of the body to process the containing groove, and putting the nut into the containing groove;
welding the annular fixing component to the end surface of one end of the body;
enabling the fixing hole of the connecting plate to be corresponding to one end… - - for clarification purposes.
Claim 17 line 3 reads: “wherein an inner wall of at least”. This should be corrected to read - - wherein the inner wall of at least - - for clarification purposes.
Claim 17 lines 6-7 reads: “disposed on an end surface of one end of the body”. This should be corrected to read - - disposed on the end surface of one end of the main body - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), and further in view of US 3784147 A (Harder).
Regarding claim 1, Raftery discloses a connecting assembly, comprising: 

a connecting plate (29), provided with a fixing hole (see Fig. 3); and 
a fastener (28), penetrating through the fixing hole and being in threaded fit with the nut (see Fig. 3), 
but does not expressly disclose as claimed wherein the connecting pipe is a light alloy component, and the connecting plate is a steel component.
However, Lyod teaches that the tubing for the seat may be made from metal alloy (see Column 6 lines 41-43), in order to provide a strong and sturdy material for the seat frame components to be made out of (see Column 6 lines 41-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting assembly of Raftery, with Lyod, such that is comprises a connecting pipe (13) made from an alloy, in order to provide a strong and sturdy material for the seat frame components to be made out of (see Column 6 lines 41-43).
The combination of Raftery and Lyod fails to teach wherein the connecting plate is a steel component (the connecting plate is the washer (29) of Raftery).
However, Harder teaches that flat washers (76) for vehicle seats that are made of steel in order to provide a washer made of a strong material for a connection that has active forces being applied (see Column 3 lines 22-45).

Regarding claim 3, Raftery teaches wherein the fastener is a bolt fastener (28).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod) and US 3784147 A (Harder), as applied to claim 1, and further in view of GB 2329008 A (Nihon).
Regarding claim 2, the combination of Raftery, Lyod, and Harder teaches that the connecting pipe (13 of Raftery) is made of an alloy (taught by Lyod), but does not expressly teach as claimed wherein the light alloy is magnesium alloy or aluminum alloy.
However, Nihon teaches a shaft (3) to plate (6) connection comprising aluminum alloy or magnesium alloy components in order to provide components made of a material that is lighter than steel and is easy to cast using a metal mold (see page 7 lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, and Harder, with Nihon, such that it comprises a connecting pipe made from magnesium alloy or aluminum alloy in order to provide components made of a material that is lighter than steel and is easy to cast using a metal mold (see page 7 lines 3-6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), and US 3784147 A (Harder), as applied to claim 1, and further in view of US 3642320 A (Ward).
Regarding claim 10, the combination of Raftery, Lyod, and Harder teaches a connecting pipe and plate light alloy connecting assembly according to claim 1, but does not expressly teach as claimed wherein the light alloy connecting assembly is comprised by a seat of a vehicle. 
However, Ward teaches that connecting pipe and plate connecting assemblies are used on vehicles such as boats (see Abstract and Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, and Harder, further with Ward, such that the light alloy connecting assembly of Raftery, Lyod, and Harder, is used on vehicles such as boats (see Abstract of Ward), in order to provide a strong and light connecting assembly, allowing vehicles such as boats to weigh less and be more efficient.
Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), US 3784147 A (Harder), and GB 2329008 A (Nihon), as applied to claim 2, and further in view of DE 4019273 A1 (Albrecht).
Regarding claim 12, the combination of Raftery, Lyod, Harder, and Nihon teaches wherein the connecting pipe (13 of Raftery) comprises: 
a body (13 of Raftery), and 

but does not expressly teach as claimed wherein an inner wall of at least one end of the body is provided with a generally annular containing groove, an end surface of one end of the containing groove is flush with an end surface of one end of the body, and the nut is disposed in the containing groove; and 
the fixing component is disposed on an end surface of one end of the body so as to limit the nut in the containing groove.
However, Albrecht teaches wherein a connection (see Fig. 2) comprises a connecting pipe (7) that has an annular groove (20) for holding an imbedded nut (17) while a shaft (see Fig. 3) is threaded into the nut, in order to provide a means to hold the nut from rotation during the fastening process (see paragraph [0005] on page 4 of the attached translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, Harder, and Nihon, further with Albrecht, such that the connecting pipe of Raftery comprises an annular groove for the embedded nut to sit within, in order to provide a further means to hold the nut from rotation during the fastening process (see paragraph [0005] on page 4 of the attached translation), apart from the welds already taught by Raftery.
Therefore, the combination of Raftery, Lyod, Harder, Nihon, and Albrecht, teaches that an end surface of one end of the containing groove (20 of Albrecht, see Fig. 2 of Albrecht) is flush with an end surface of one end of the body (13 of Raftery), and the nut (18 of Raftery) is disposed in the containing groove (see Fig. 2 of Albrecht); and 

NOTE: Albrecht teaches a containing groove (20) located at an end of the main body (7) where the nut (17) is inserted into. It is understood that Raftery teaches a nut (18) that is inserted from the end of the main body (13) that comprises member (15) as seen in Fig. 3 of Raftery. Therefore, the addition of the containing groove of Albrecht onto the main body of Raftery, places the containing groove on the end of Raftery’s main body (13) shown in Fig. 3, and furthermore it is understood that the fixing component would limit the nut in the containing groove by not letting the nut be removed from the end of the main body of Raftery.
Regarding claim 13, Raftery teaches wherein the fixing component (15) comprises a first part and an annular second part (see annotated Figure 3 below), the first part is connected to a peripheral wall of the second part and is generally perpendicular to the second part, and when the second part is disposed on the end surface of one end of the body, the first part is disposed on a peripheral wall of one end of the body (see annotated Figure 3 below, and see NOTE below).
NOTE: The annular second part is center portion 20, and the annular second part stops at the outer diameter of the pipe body 13, see annotated Figure 3 below. Further, the first part is the rest of the member 15 that is on the outside of center portion 20, see annotated Figure 3 below.

    PNG
    media_image1.png
    919
    793
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Regarding claim 16, Raftery teaches wherein an outer diameter of the second part (see annotated Figure 3 above) is equal to an outer diameter of the body (13, see NOTE Below).
NOTE: The annular second part is center portion 20, and the annular second part stops at the outer diameter of the pipe body 13, see annotated Figure 3 above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), US 3784147 A (Harder), GB 2329008 A (Nihon), and DE 4019273 A1 (Albrecht), as applied to claim 12, and further in view of US 7309200 B2 (Schmieder).
Regarding claim 14, the combination of Raftery, Lyod, Harder, Nihon, and Albrecht teaches the fixing component (15 of Raftery) and the body (13 of Raftery) of the connecting assembly according to claim 12 (see rejection of claim 12 above), but does not expressly teach as claimed wherein the fixing component is welded with the body to be connected.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, Harder, Nihon, and Albrecht, further with Schmieder, such that the connecting pipe and fixing component of Raftery are welding to each other, in order to help secure the fixing component to the end of the main body (see Column 8 lines 50-53), in addition to the forces that the bolt and nut of Raftery already apply.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), US 3784147 A (Harder), GB 2329008 A (Nihon), and DE 4019273 A1 (Albrecht), as applied to claim 12, and further in view of US 5108025 A (Kang).
Regarding claim 15, the combination of Raftery, Lyod, Harder, Nihon, and Albrecht teaches the containing groove (20 of Albrecht), but does not expressly teach as claimed wherein the containing groove is processed by a milling process.
However, Kang teaches a shaft (14) comprising a containing groove (26) that produces a stepped bore (see Fig. 2) that is machined into the end of the shaft (see Column 5 lines 1-6). Further, it is understood that the term machining encompasses the process of milling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, Harder, Nihon, and Albrecht, further with Kang, such that it comprises the containing groove being processed by a milling process, in order to provide means of creating the containing .
Claims 4-5, 8, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), and US 3784147 A (Harder), as applied to claims 1 and 3, and further in view of DE 4019273 A1 (Albrecht).
Regarding claim 4, the combination of Raftery, Lyod, and Harder teaches wherein the connecting pipe (13 of Raftery) comprises: 
a body (13 of Raftery),
a fixing component (15 of Raftery), wherein at least a part of the fixing component is disposed on an end surface of one end of the body so as to limit the nut (see Fig. 3 of Raftery), 
but does not expressly teach as claimed wherein an inner wall of at least one end of the body is provided with a generally annular containing groove, an end surface of one end of the containing groove is flush with an end surface of one end of the body, and the nut is disposed in the containing groove; and
the fixing component is disposed on an end surface of one end of the body so as to limit the nut in the containing groove.
However, Albrecht teaches wherein a connection (see Fig. 2) comprises a connecting pipe (7) that has an annular groove (20) for holding an imbedded nut (17) while a shaft (see Fig. 3) is threaded into the nut, in order to provide a means to hold the nut from rotation during the fastening process (see paragraph [0005] on page 4 of the attached translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, and 
Therefore, the combination of Raftery, Lyod, Harder, and Albrecht, teaches that an end surface of one end of the containing groove (20 of Albrecht, see Fig. 2 of Albrecht) is flush with an end surface of one end of the body (13 of Raftery), and the nut (18 of Raftery) is disposed in the containing groove (see Fig. 2 of Albrecht); and 
the fixing component (15 of Raftery) is disposed on an end surface of one end of the body (see Fig. 3 of Raftery) so as to limit the nut (18 of Raftery) in the containing groove (see NOTE below).
NOTE: Albrecht teaches a containing groove (20) located at an end of the main body (7) where the nut (17) is inserted into. It is understood that Raftery teaches a nut (18) that is inserted from the end of the main body (13) that comprises member (15) as seen in Fig. 3 of Raftery. Therefore, the addition of the containing groove of Albrecht onto the main body of Raftery, places the containing groove on the end of Raftery’s main body (13) shown in Fig. 3, and furthermore it is understood that the fixing component would limit the nut in the containing groove by not letting the nut be removed from the end of the main body of Raftery.
Regarding claim 5, Raftery teaches wherein the fixing component (15) comprises a first part and an annular second part (see annotated Figure 3 above), the first part is connected to a peripheral wall of the second part and is generally perpendicular to the second part, and when the second part is disposed on the end surface of one end of the body, the first part is disposed 
NOTE: The annular second part is center portion 20, and the annular second part stops at the outer diameter of the pipe body 13, see annotated Figure 3 above. Further, the first part is the rest of the member 15 that is on the outside of center portion 20, see annotated Figure 3 above.
Regarding claim 8, Raftery teaches wherein an outer diameter of the second part (see annotated Figure 3 above) is equal to an outer diameter of the body (13, see NOTE below).
NOTE: The annular second part is center portion 20, and the annular second part stops at the outer diameter of the pipe body 13, see annotated Figure 3 above.
Regarding claim 17, the combination of Raftery, Lyod, and Harder teaches wherein the connecting pipe (13 of Raftery) comprises:  6 
4833-8031-3752, v.1a body (13 of Raftery), 
a fixing component (15 of Raftery), wherein at least a part of the fixing component is disposed on an end surface of one end of the body so as to limit the nut (see Fig. 3 of Raftery), 
but does not expressly teach as claimed wherein an inner wall of at least one end of the body is provided with a generally annular containing groove, an end surface of one end of the containing groove is flush with an end surface of one end of the body, and the nut is disposed in the containing groove; and 
the fixing component is disposed on an end surface of one end of the body so as to limit the nut in the containing groove.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, and Harder, further with Albrecht, such that the connecting pipe of Raftery comprises an annular groove for the embedded nut to sit within, in order to provide a further means to hold the nut from rotation during the fastening process (see paragraph [0005] on page 4 of the attached translation), apart from the welds already taught by Raftery.
Therefore, the combination of Raftery, Lyod, Harder, and Albrecht, teaches that an end surface of one end of the containing groove (20 of Albrecht, see Fig. 2 of Albrecht) is flush with an end surface of one end of the body (13 of Raftery), and the nut (18 of Raftery) is disposed in the containing groove (see Fig. 2 of Albrecht); and 
the fixing component (15 of Raftery) is disposed on an end surface of one end of the body (see Fig. 3 of Raftery) so as to limit the nut (18 of Raftery) in the containing groove (see NOTE below).
NOTE: Albrecht teaches a containing groove (20) located at an end of the main body (7) where the nut (17) is inserted into. It is understood that Raftery teaches a nut (18) that is inserted from the end of the main body (13) that comprises member (15) as seen in Fig. 3 of Raftery. Therefore, the addition of the containing groove of Albrecht onto the main body of Raftery, places the containing groove on the end of Raftery’s main body (13) shown in Fig. 3, 
Regarding claim 18, Raftery teaches wherein the fixing component (15) comprises a first part and an annular second part (see annotated Figure 3 above), the first part is connected to a peripheral wall of the second part and is generally perpendicular to the second part, and when the second part is disposed on the end surface of one end of the body, the first part is disposed on a peripheral wall of one end of the body (see annotated Figure 3 above, and see NOTE below).
NOTE: The annular second part is center portion 20, and the annular second part stops at the outer diameter of the pipe body 13, see annotated Figure 3 above. Further, the first part is the rest of the member 15 that is on the outside of center portion 20, see annotated Figure 3 above.
Regarding claim 21, Raftery teaches wherein an outer diameter of the second part (see annotated Figure 3 above) is equal to an outer diameter of the body (13, see NOTE below).
NOTE: The annular second part is center portion 20, and the annular second part stops at the outer diameter of the pipe body 13, see annotated Figure 3 above.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), US 3784147 A (Harder), and DE 4019273 A1 (Albrecht), as applied to claims 4 and 17, and further in view of US 7309200 B2 (Schmieder).
Regarding claim 6, the combination of Raftery, Lyod, Harder, and Albrecht teaches the fixing component (15 of Raftery) and the body (13 of Raftery) of the connecting assembly 
However, Schmieder teaches a fixing component (26) welded to a body (12) of a tube, in order to secure the fixing component to the end of the main body (see Column 8 lines 50-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, Harder, and Albrecht, further with Schmieder, such that the connecting pipe and fixing component of Raftery are welded to each other, in order to help secure the fixing component to the end of the main body (see Column 8 lines 50-53), in addition to the forces that the bolt and nut of Raftery already apply.
Regarding claim 19, the combination of Raftery, Lyod, Harder, and Albrecht teaches the fixing component (15 of Raftery) and the body (13 of Raftery) of the connecting assembly according to claim 17 (see rejection of claim 17 above), but does not expressly teach as claimed wherein the fixing component is welded with the body to be connected.
However, Schmieder teaches a fixing component (26) welded to a body (12) of a tube, in order to secure the fixing component to the end of the main body (see Column 8 lines 50-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, Harder, and Albrecht, further with Schmieder, such that the connecting pipe and fixing component of Raftery are welded to each other, in order to help secure the fixing component to the end of the main body (see Column 8 lines 50-53), in addition to the forces that the bolt and nut of Raftery already apply.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), US 3784147 A (Harder), and DE 4019273 A1 (Albrecht), as applied to claims 4 and 17, and further in view of US 5108025 A (Kang).
Regarding claim 7, the combination of Raftery, Lyod, Harder, and Albrecht teaches the containing groove (20 of Albrecht), but does not expressly teach as claimed wherein the containing groove is processed by a milling process.
However, Kang teaches a shaft (14) comprising a containing groove (26) that produces a stepped bore (see Fig. 2) that is machined into the end of the shaft (see Column 5 lines 1-6). Further, it is understood that the term machining encompasses the process of milling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, Harder, and Albrecht, further with Kang, such that it comprises the containing groove being processed by a milling process, in order to provide means of creating the containing groove on the inner wall of the body that requires minimal time and further is dimensionally accurate.
Regarding claim 20, the combination of Raftery, Lyod, Harder, and Albrecht teaches the containing groove (20 of Albrecht), but does not expressly teach as claimed wherein the containing groove is processed by a milling process.
However, Kang teaches a shaft (14) comprising a containing groove (26) that produces a stepped bore (see Fig. 2) that is machined into the end of the shaft (see Column 5 lines 1-6). Further, it is understood that the term machining encompasses the process of milling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4456212 A (Raftery), in view of US 6932408 B1 (Lyod), US 3784147 A (Harder), and DE 4019273 A1 (Albrecht), as applied to claim 4, and further in view of US 5108025 A (Kang) and US 7309200 B2 (Schmieder).
Regarding claim 11, the combination of Raftery, Lyod, Harder, and Albrecht teaches a manufacturing method of the connecting assembly according to claim 4 (see rejection of claim 4 above), comprising the following steps: 
enabling a fixing hole of a connecting plate (see 29 in Fig. 3 of Raftery) to be corresponding to one end (see Fig. 3 of Raftery), having the annular fixing component (15 of Raftery), of the connecting pipe (13 of Raftery); 5
4833-8031-3752, v.1enabling a bolt (28 of Raftery) to penetrate through the fixing hole so as to be in threaded fit with the nut (18 of Raftery, see Fig. 3 of Raftery), 
and putting a nut (18 of Raftery) into the containing groove (20 of Albrecht),
but does not expressly teach as claimed wherein milling one end of a body to process a containing groove; and
welding an annular fixing component to an end surface of one end of the body.
However, Kang teaches a shaft (14) comprising a containing groove (26) that produces a stepped bore (see Fig. 2) that is machined into the end of the shaft (see Column 5 lines 1-6). Further, it is understood that the term machining encompasses the process of milling.

The combination of Raftery, Lyod, Harder, Albrecht, and Kang still fails to teach as claimed wherein welding an annular fixing component to an end surface of one end of the body.
However, Schmieder teaches a fixing component (26) welded to a body (12) of a tube, in order to secure the fixing component to the end of the main body (see Column 8 lines 50-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raftery, Lyod, Harder, and Albrecht, further with Schmieder, such that the connecting pipe and fixing component of Raftery are welded to each other, in order to help secure the fixing component to the end of the main body (see Column 8 lines 50-53), in addition to the forces that the bolt and nut of Raftery already apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678